DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 15 and 20 in the reply filed on December 17, 2020 is acknowledged.  The traversal is on the grounds that restriction is optional, that the searches for the instant groups overlap resulting in no undue burden on the examiner.  This is not found persuasive because the instant groups are drawn to independent and distinct inventions, which are a fermenter, and a method for controlling dissolved oxygen during aerobic fermentation.  While the searches for the two groups may overlap to some degree, it is noted that an overlapping search is not a coextensive search.  Further, a reference which would anticipate the invention of one group would not necessarily anticipate or even make obvious another group.	
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 – 20 are pending; claims 16 – 19 are withdrawn; claims 1 – 15 and 20 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents are drawn to a method for controlling dissolved oxygen concentration in a fermentation process, however are rendered vague and indefinite for concluding with a final step of “controlling the dissolved oxygen concentration”, as the claim does not set forth steps how to actually “control” the dissolved oxygen concentration. Specifically, the steps require providing a microorganism, introducing feed streams containing oxygen and a flammable gas, measuring dissolved oxygen and gaseous oxygen, and then controlling the dissolved oxygen concentration to be within non specified amounts.  Moreover, the claims fail to recite any active steps for controlling dissolved oxygen concentration other than by “controlling dissolved oxygen concentration”.  It is unclear what steps must occur to accomplish “controlling dissolved oxygen concentration”.
In claim 1, the phrase “concentration required for the microorganism to function” is not adequately defined by the claim language or specification.  It is unclear what applicant regards as a functioning microorganism, and what for what function is required.
In claim 1, lines 10 – 12, the phrase “less than the dissolved oxygen concentration above which the gaseous oxygen concentration in the headspace exceeds the limiting oxygen concentration” is confusing and indefinite.  It is impossible to determine the definition, scope and meaning of this phrase.  For purposes of examination, the upper limit of dissolved oxygen is interpreted to be lower than LOC, or when oxygen will actually combust (per the definition of 
Claim 2 is indefinite, as it is unclear what active steps must occur to “control” dissolved oxygen.  While the claim recites controlling by “regulating” one of five parameters, the recitation of “regulating” still fails to recite any positive step to “control” the dissolved oxygen concentration.  Moreover, the claim appears to “control” by “regulating” parameters, but with no active step that is required to occur.
Claim 8 is indefinite as it is unclear if the microorganism is dependent on both chemoautotrophic metabolism and RuBisCo or if they are in the alternative.  In addition, RuBisCo should first be spelled out followed by the abbreviation in parenthesis.
In claim 11, C. necator should first be spelled out, followed by any abbreviation.
In claim 12, it is unclear if the fermentation process must occur at above atmospheric pressure, or if the fermenter itself is being operated at above atmospheric pressure.
Claim 13 is indefinite as it requires additional steps f and g, however step f is already carried out as step d in claim 1.  It is unclear if these steps are intended to be additional to those recited in claim 1, or if they are intended to further limit those of claim 1.  The claim is further confusing for reciting “controlling” the gaseous oxygen in the headspace, without setting forth active steps to carry it out.
Claim 20 is confusing for reciting the dissolved oxygen concentration is “controlled” without setting forth active steps to carry it out.  In addition, the phrase “Transitional DO concentration” is not adequately defined by the claim language or specification.  Because the claim is so vague, it is impossible to interpret the claim for proper examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sefton (US 2013/0065285, IDS, 07.18.2019 USPGP 1) in view of Cheng et al. (US 2013/0323714, IDS, 07.18.2019 USPGP 2).
Regarding claims 1, 4 and 15, Sefton teaches fermentation methods wherein a) a microbe is provided to a fermenter (abstract, 0017); b) introducing at least two feed streams to the fermenter wherein one stream comprises gaseous oxygen and one comprises hydrogen (a flammable gas) (0022-0023, 0073-0075); c, d) monitoring with sensors incoming gases in the incoming mixture, dissolved in the media and/or headspace (0081-0082), or measuring dissolved oxygen (DO) and gaseous oxygen in the headspace; and e) controlling the flow of gases into the fermenter ore venting excess stream gas such that the microbe is successfully cultured to produce products (abstract, claims, 0081-0082) or controlling the dissolved oxygen to maintain function of the microbe and lower than an amount that would produce sufficient oxygen to combust (or is lower 
Regarding claims 2 - 3, Sefton teaches the dissolved oxygen concentration is controlled by controlling temperature, gas composition (or concentration of feed stream), or by regulating gas flow of a feed stream (0023,0081-0082).
Regarding claim 5, at least one of the feed streams comprises carbon dioxide (0035, 0039, 0058).
Regarding claims 6 - 7, the fermenter may be immobilized (not stirred), a gas lift or a bubble column (not mechanically agitated) (0046).
Regarding claims 8 – 11, the microbe may be Ralstonia eutropha (also known as C. necator, see Wikipedia page, Cupriavidus necator), which is a chemoautotroph and RuBisCo containing microbe (0015, 0043).

Regarding claim 14, the fermenter has at least two oxygen inlets (figure 3, 325, 330, 335, 365). 
Regarding claim 20, it is first noted that the scope of the claim is indefinite in that it is unclear what the “transitional DO concentration” is intended to encompass.  Notwithstanding, Sefton does not specifically state a specific dissolved oxygen level for which the method is to be maintained.  However, Cheng teaches that fermentation product yields improve at specific dissolved oxygen levels and that measuring and controlling these levels is commonly carried out when fermenting microbes when producing products (0005).  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to carry out the methods of Sefton to a particular DO concentration, since the method is specifically disclosed to monitor and control DO and for the advantage of improving product yields as disclosed by Cheng. 
Thus, the invention as a whole is prima facie obvious.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUTH A DAVIS/            Primary Examiner, Art Unit 1699